Citation Nr: 0815471	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for glaucomatous optic nerve atrophy claimed 
as right eye optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In July 2006, the Board remanded this case for additional 
development; it is again before the Board for further 
appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that that he was examined for right eye 
glaucoma by a VA physician and underwent laser treatment on 
his right eye.  He further contends that he did not give 
consent for this procedure, that he lost his vision 
approximately three months after the procedure was completed 
and that he has optic nerve atrophy as a result.

VA medical records reflect notations that the veteran was 
examined in October 2002 and that a laser peripheral 
iridectomy (PI) was recommended for his right eye.  A 
December 2002 VA medical record shows that the veteran and 
his wife were reluctant to have laser PI on his left eye.  
There are notations in the medical records which appear to 
show that the veteran underwent a laser PI on his right eye 
sometime in October or December 2002; however, the procedure 
report and the veteran's consent to the procedure are not 
part of the record.

Among other things, in its July 2006 remand, the Board 
instructed the AOJ to attempt to retrieve the veteran's 
records from the Social Security Administration (SSA) as it 
appeared he was receiving disability benefits, to attempt to 
obtain the procedure report and the veteran's consent to the 
laser PI which was believed to have been performed in 
December 2002, and to provide the veteran with an examination 
in order to obtain a medical opinion regarding the effects of 
a laser surgery performed by the VA on the veteran's right 
eye vision.  

The Board notes that the AOJ attempted to retrieve the 
veteran's SSA records but was informed in an August 2006 
statement that the veteran's folder had been destroyed, and 
that the AOJ obtained the veteran's VA medical records 
beginning in September 2002, as was instructed in the Board 
remand.

A VA medical examination was afforded the veteran in February 
2007.  The examiner reviewed the veteran's medical records 
and indicated that, at a May 1999 appointment, consent was 
obtained from the veteran to undergo laser iridotomy.  The 
procedure was performed without complications.  The examiner 
noted that, in June 1999, the veteran's vision without 
glasses was hand motion in the right eye and 20/30 in the 
left eye, and his ocular pressure was 22/24, in July 1999, 
the veteran's vision was hand motion in the right eye and 
20/40 in the left eye, with ocular pressure of 26/22 and in 
September 1999, the veteran's vision was hand motion in the 
right eye and 20/25 in the left eye, with ocular pressure of 
41/28.  The examiner observed that laser treatment was 
performed in May 1999 and the veteran's right eye condition 
immediately prior to the laser treatment was hand motion.  
The examiner noted that the veteran indicated his vision was 
worse after the procedure in December 2002, but that the 
procedure did not occur in 2002, instead it occurred in 1998 
as evidenced by written consent and procedure note.  

The veteran's treatment records for 1998 and 1999 are not in 
the claims file.  Based on the examiner's observation that 
the veteran actually had the laser surgery that is the 
subject of this appeal in 1998 instead of 2002, the AOJ 
should obtain the veteran's VA treatment records from 1998 
through the present, in particular any records reflecting a 
laser PI performed in 1998 or 1999, and any consent thereto.  
In addition, the Board noted that the veteran indicated in 
his March 2004 VA examination that he had laser surgery for 
his glaucoma that was performed by a private ophthalmologist.  
On remand, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his right eye 
condition.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the AOJ should 
attempt to obtain any private treatment 
records reflecting the laser procedure he 
referred to in his March 2004 VA 
examination.  If the records are 
unavailable, please have the provider(s) 
so indicate.

2.  The AOJ should attempt to obtain any 
missing VA treatment records from the 
VAMC in San Juan, Puerto Rico not already 
associated with the claims file, from 
January 1998 to the present, in 
particular any copies of the laser 
treatment reports and any consent forms 
signed by the veteran for such treatment.  
If the VA's attempts to obtain copies of 
laser treatment reports and the veteran's 
consent are unsuccessful or if such 
records are unavailable, the provider 
should so state.

3.  After completion of 1 and 2 above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.


The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



